PER CURIAM.
Pursuant to the supreme court’s mandate in Allstate Indemnity Company v. Ruiz, 899 So.2d 1121 (Fla.2005), we remand this case to the trial court for further review. In Ruiz,- the supreme court receded from its 1989 decision of Kujawa v. Manhattan National Life Insurance Co., 541 So.2d 1168 (Fla.1989), which had created a distinction with regard to the discovery applicable to statutory first-party and third-party bad faith actions. Relying on Kujawa, and that distinction, this court quashed the portion of the trial court’s order that compelled the production of documents. Allstate Indemnity Co. v. Ruiz, 780 So.2d 239 (Fla. 4th DCA 2001). Having reviewed the supreme court’s decision, which quashed our Ruiz opinion, Allstate has advised this court of its intent to produce the subject documents.
In accordance with the supreme court’s opinion and mandate, as well as Allstate’s representation, we remand the case to the trial court for further proceedings.
STEVENSON, C.J., WARNER and TAYLOR, JJ., concur.